AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 13 , 2010 REGISTRATION NO. 333-151563 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 9 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SOKO FITNESS & SPA GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 80-0122921 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) No.194, Guogeli Street, Harbin, Heilongjiang Province, China 150001 86-451-87702255 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr. Tong Liu Chief Executive Officer SOKO Fitness & Spa Group, Inc. No.194, Guogeli Street, Harbin, Heilongjiang Province, China 150001 86-451-87702255 (Name, address including zip code, and telephone number, including area code, of agent for service) Copies to: Barry I. Grossman, Esq. Lawrence A. Rosenbloom, Esq. Ellenoff Grossman & Schole LLP 150 East 42nd Street, 11th Floor New York, NY 10017 212-370-1300 212-370-7889 (fax) Ms. Judy Jiang Corporate Secretary SOKO Fitness & Spa Group, Inc. No.194, Guageli Street, Harbin Heilongjiang Province, China 150001 86-451-87702255 Registrant’s telephone number: 86-451-87702255 APPROXIMATE DATE OF PROPOSED SALE TO PUBLIC: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registrationstatementnumber of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit (1)(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock offered by Selling Stockholders (2) 2,062, 1 33 $ $ $ * Common Stock Underlying Warrants held by Selling Stockholders $ $ $ * Total 4,062, 1 33 $ $ * * $701.00 previously paid with the initial filing of the registration statement. (1)The shares being registered for resale by certain of the selling stockholders were issued in consideration of services rendered and pursuant to the terms of a Securities Purchase Agreement and/or are issuable upon the exercise of certain warrants of the Registrant. (2)Estimated pursuant to Rule 457(c) under the Securities Act of 1933 solely for the purpose of calculating the amount of the registration fee, based on the average of the bid and ask prices per share of the Registrant’s common stock on June 6, 2008, as reported on the OTC Bulletin Board. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a) may determine. Table of Contents The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission (“SEC”) is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS
